ORDER
A petition for hearing en banc having been filed by the Cross-Appellant, and a response thereto having been invited by the court and filed by the Appellant and Appellee,*
UPON CONSIDERATION THEREOF, it is
*27ORDERED that the petition for hearing en banc be, and the same hereby is, DENIED.
The appeal will be heard by a panel; a party may argue to the panel the need to overrule precedent, or other basis for hearing en banc; and the panel, if so convinced, will request a poll on rehearing en banc.

 The court granted leave to file a reply to Cross-Appellant. The court also granted leave to tile a brief amici curiae to Internet Retailers, comprised of Crutchfield Corporation, J.C. Penney Corporation, Inc., L.L. Bean, Inc., Newegg, Inc., and Overstock.com.